Citation Nr: 1647092	
Decision Date: 12/16/16    Archive Date: 12/30/16

DOCKET NO.  15-11 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired psychiatric disability, to include complaints of anxiety.

4.  Entitlement to service connection for treatment purposes only under 38 U.S.C. Chapter 17 for an acquired psychiatric disability, to include complaints of anxiety.


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran had active service from September 1977 to September 1981. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision in April 2014, which denied the issues on appeal.

The Veteran was provided with a hearing before the undersigned Veterans Law Judge via live video teleconference on November 2015.  A copy of the transcript has been associated with the claims file and reviewed accordingly.

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.







REMAND

Although the Board sincerely regrets the additional delay in this appeal, it is constrained by the fact that proper adjudication requires further development with respect to the appealed claims.

Hearing Loss and Tinnitus

The Board finds that the Veteran should be afforded an additional VA examination in order to determine the diagnosis and etiology of his claimed bilateral hearing loss and tinnitus.  Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Here, the Veteran was provided with a VA examination in March 2014.  Although the Veteran attended the examination, the examiner was unable to perform reliable audiometric testing of the Veteran due to interference from his psychiatric symptoms.  The VA examiner noted that an opinion regarding confirmation of any diagnoses or etiology of the Veteran's claimed bilateral hearing and/or tinnitus could not be provided due to the inconclusive audiometric values.  

At the November 2015 Board hearing, the Veteran and his representative testified that the Veteran was aware to the extent that his psychiatric symptoms interfered with the successful administration of his VA audiological examination and that he now has his symptoms under control.  As such, the Veteran has requested the administration of an additional VA audiological examination, noting that he would be able to successfully comply this time.

The duty to assist is not a one-way street; a claimant cannot stand idle when the duty to assist is invoked by failing to provide important information or otherwise failing to cooperate.  Woods v. Gober, 14 Vet. App. 214, 224 (2000); Hurd v. West, 13 Vet. App. 449, 452 (2000) (noting that a veteran cannot passively wait for help from VA).  However, in this case it is apparent that the Veteran was not able to properly comply with the VA audiological examination in March 2014 due to no fault of his own, as symptoms related to a psychiatric disability may have interfered.   Now that the Veteran claims to be able to manage his symptoms to the extent that he can cooperate with a new VA audiological examination and has a desire to do so, the Board finds that it should afford him one more opportunity, as the evidence that would be received from such examination is crucial to a proper adjudication of the claimed bilateral hearing loss and tinnitus.  Accordingly, the RO should provide the Veteran with a new VA audiological examination in order to determine the diagnoses and etiologies of his claimed bilateral hearing loss and tinnitus.  A complete rationale for all opinions must be provided.

Psychiatric Disorder 

The Board finds that the appellant should be afforded a VA medical opinion to discuss the etiology of the Veteran's claimed acquired psychiatric disability.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  The requirement that the evidence of record "indicates" that a disability, or persistent or recurrent symptoms of a disability, "may be associated" with the Veteran's service establishes "a low threshold."  McLendon, 20 Vet. App. at 83.

Here, the Veteran has not been previously provided with a VA examination for his acquired psychiatric disability.  A current disability is indicated via his November 2015 Board testimony in which he described suffering from psychiatric symptoms such as anxiety.  The Board finds that the Veteran is competent to report such symptoms, as they are within the realm of first-hand experience, and such reports are credible, as the Veteran has been consistent in such reporting.  The Veteran has further provided evidence of an indication of an in-service incurrence, indicated via his competent and credible statements that he first began experiencing onset of his anxiety symptoms during military service, particularly in conjunction with increased responsibilities that were thrust upon him when he became a non-commissioned officer as well as concern over family members and himself developing cancer as a result of serving at Camp Lejeune.  The Veteran has further provided an indication that the current anxiety symptoms may be related to his in-service anxiety via his hearing testimony that he began to notice during service that has continued to present.   Despite the aforementioned evidence, however, absent a medical opinion from a competent medical examiner regarding the issue of a confirmed diagnosis and etiology, such evidence is currently insufficient to decide the claim.

Accordingly, the Veteran must be provided with a VA examination in order to determine the diagnosis and etiology of the Veteran's complaints of in-service and current anxiety.  A complete rationale with citations to relevant medical authority should be included for any opinion expressed.  

Chapter 17

Also, in regard to the Veteran's claim for service connection for treatment purposes only under 38 U.S.C. Chapter 17 for an acquired psychiatric disability, to include complaints of anxiety, it is noted that this claim is inextricably intertwined with the Veteran's claim for an acquired psychiatric disorder.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Because the entitlement to Chapter 17 benefits also cannot be resolved until a confirmed diagnosis of an acquired psychiatric disability is shown, the Veteran's remand for a VA psychiatric examination discussed above must be completed first to obtain such diagnosis.  Accordingly, this issue shall be readjudicated pending the completion of the aforementioned development.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c) (2015); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal. After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all available VA treatment records. All attempts to procure records should be documented in the file. If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After any additional evidence has been associated with the claims file, schedule the Veteran for a VA audiological examination in order to determine the diagnoses and etiologies for the Veteran's claimed bilateral hearing loss and tinnitus. The claims file must be made available to the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. 

The examiner must consider the Veteran's lay testimony in rendering a decision.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed bilateral hearing loss and/or tinnitus, was due to military service.  In particular, the examiner must consider the Veteran's lay statements regarding exposure to acoustic trauma as a military policeman who had to regularly engage in live fire weapons training.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report. The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation. 

3. Additionally, schedule the Veteran for a VA audiological examination in order to determine the diagnoses and etiologies for the claimed psychiatric disorder. The claims file must be made available to the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. 

The examiner must consider the Veteran's lay testimony in rendering a decision.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed acquired psychiatric disability was due to military service.  In particular, the examiner must consider the Veteran's lay statements regarding the onset of anxiety symptoms in service that have continued to present.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report. The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation. 

4. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the RO must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

5. After completing the above action, the claims must be readjudicated. If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




